             Case 3:20-cr-02477-CAB Document 50 Filed 03/16/21 PageID.178··-··-··--·
                                                                            Page 1-·-··•---,•··-----,
                                                                                     of 7
                                                                                                                      f:
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                                                 ""~·   ·------ ...- - ,

                                                                                                                           """ ,, 1..o. .~
                                                                                                                           1VI;-,:\     '-''   0nz1
                                                                                                                                               c,i
                                      UNITED STATES DISTRICT COUR'
                                          SOUTHERN DISTRICT OF CALIFORNIA                             ~•        c•_,-, "' t' ,,·-.r:>:
                                                                                                        SOUTht..::t-ir~ LJ,::·;
                                                                                                                                  · ,1c·; ccu1-n
                                                                                                                                       (k '/\U::OflNI;,
               UN1TED STATES OF AMERICA                              JUDGMENT IN ACRI ffi:Ab·CASE---~- DE__f'i~::~
                                 V.                                  (For Offenses Committed On or After November I, 1987)

                    DANIEL ROBLEDO (I)                                  Case Number:         20CR2477-CAB

                                                                     CRYSTAL ERLANDSON
                                                                     Defendant's Attorney
USM Number                       96861298
• -
THE DEFENDANT:
[gj pleaded guilty to count(s)          TWO (2) OF THE TWO-COUNT INFORMATION

 D  was found guilty on count(s)
    after a olea of not guiJtv.
Accordingly, the defendant is adjudged gnilty of such count(s), which involve the following offense(s):
                                                                                                                                    Count
 Title & Section                      Natnre of Offense                                                                           Nnmber(s)
 18 USC 2252(a)(4)(B)                 POSSESSION OF IMAGES OF MINORS ENGAGED IN                                                       2
                                      SEXUALLY EXPLICIT CONDUCT




     The defendant is sentenced as provided in pages 2 through                  7           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 [gj    Count(s)   ONE (I) OF THE INFORMATION                   is         dismissed on the motion of the United States.

        Assessment: $100.00
 [g]

 [gj    NTA Assessment*: $5,000.00
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 [:gJ   No fine                [gj    Forfeiture pursuant to order filed            3/15/2021                          , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circwnstances.




                                                                      HON. Cathy Ann Bericivengo
                                                                      UNITED STATES DISTRICT JUDGE
            Case 3:20-cr-02477-CAB Document 50 Filed 03/16/21 PageID.179 Page 2 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                DANIEL ROBLEDO (1)                                                       Judgment - Page 2 of7
CASE NUMBER:              20CR2477-CAB

                                                 IMPRISONMENT
 The defendantis hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 36MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
       PLACEMENT IN THE WESTERN REGION (LOMPOC OR TERMINAL ISLAND) TO FACILITATE
       FAMILY VISITATIONS.




 lZI   The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:

       •     at
                  - - - - - - - A.M.                          on
                                                                   ----------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------                                ---------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       20CR2477-CAB
                Case 3:20-cr-02477-CAB Document 50 Filed 03/16/21 PageID.180 Page 3 of 7

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               DANIEL ROBLEDO (1)                                                            Judgment - Page 3 of 7
     CASE NUMBER:             20CR2477-CAB

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
FIVE (5) YEARS.

                                               MANDATORY CONDITIONS
1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. ( check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    IZIThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                 20CR2477-CAB
             Case 3:20-cr-02477-CAB Document 50 Filed 03/16/21 PageID.181 Page 4 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  DANIEL ROBLEDO (I)                                                                      Judgment - Page 4 of 7
 CASE NUMBER:                20CR24 77-CAB

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked qy their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a frreann, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         20CR2477-CAB
          Case 3:20-cr-02477-CAB Document 50 Filed 03/16/21 PageID.182 Page 5 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            DANIEL ROBLEDO (1)                                                     Judgment - Page 5 of 7
CASE NUMBER:          20CR24 77-CAB

                               SPECIAL CONDITIONS OF SUPERVISION


1.     Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

2.     Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, and
       any other electronic communications or data storage devices or media, and effects to search at any time,
       with or without a warrant, by any law enforcement or probation officer with reasonable suspicion
       concerning a violation of a condition of probation/supervised release or unlawful conduct, and otherwise
       in the lawful discharge of the officer's duties. 18 U.S.C. Sections 3563(b)(23); 3583(d)(3). Failure to
       submit to a search may be grounds for revocation; you must warn any other residents that the premises
       may be subject to searches pursuant to this condition. An officer may conduct a search pursuant to this
       condition only when reasonable suspicion exists that the offender has violated a condition of his
       supervision and that the areas to be searched contain evidence of this violation. Any search must be
       conducted at a reasonable time and in a reasonable manner.

3.     Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. Section 1030(e)(l)),
       which can communicate date via modem, dedicated connections or cellular networks, and their
       peripheral equipment, without prior approval from the court or the probation officer, all of which are
       subject to search and seizure. The offender must consent to the installation of monitoring software
       and/or hardware on any computer or computer-related devices owner or controlled by the offender that
       will enable the probation officer to monitor all computer use and cellular data. The offender must pay
       for the cost of installation of the computer software.

4.     Not associate with or have any contact with any known sex offenders unless in an approved treatment
       and/or counseling setting.

5.     Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
       material, or through any third-party communication, with any victims, or the victims' family, without
       prior approval of the probation officer.

6.      Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
        unless in the presence of a supervising adult who is aware of the defendant's deviant sexual behavior
        and nature of offense and conviction, with the exception of the offender's biological children, unless
        approved in advance by the probation officer.

7.      Not accept or commence employment or volunteer activity without prior approval of the probation
        officer, and employment should be subject to continuous review and assessment by the probation
        officer.

8.      Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
        swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
        frequented by persons under the age of 18, without prior approval of the probation officer.




                                                                                                  20CR24 77-CAB
         Case 3:20-cr-02477-CAB Document 50 Filed 03/16/21 PageID.183 Page 6 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            DANIEL ROBLEDO (1)                                                    Judgrnent - Page 6 of 7
CASE NUMBER:          20CR2477-CAB

9.     Not possess or view any materials such as videos, magazines, photographs, computer images or other
       matter that depicts "sexually explicit conduct" involving children as defined by 18 U.S.C. § 2256(2)
       and/or "actual sexually explicit conduct" involving adults as defined by 18 U.S.C. § 2257(h)(l ), and not
       patronize any place where such materials or entertainment are the primary material or entertainment
       available.

10.    Complete a sex offender evaluation, which may include periodic psychological, physiological testing,
       and completion of a visual reaction time (VRT) assessment, at the direction of the court or probation
       officer. If deemed necessary by the treatment provider, the offender shall participate and successfully
       complete an approved state-certified sex offender treatment program, including compliance with
       treatment requirements of the program. The Court authorizes the release of the presentence report, and
       available psychological evaluations to the treatment provider, as approved by the probation officer. The
       offender will al.low reciprocal release of information between the probation officer and the treatment
       provider. The offender may also be required to contribute to the costs of services rendered in an amount
       to be determined by the probation officer, based on ability to pay. Polygraph examinations may be used
       following completion of the formal treatment program as directed by the probation officer in order to
       monitor adherence to the goals and objectives of treatment and as a part of the containment model.

11.    Reside in a residence approved in advance by the probation officer, and any changes in residence shall
       be pre-approved by the probation officer.

12.    C_onsent to third party disclosure to any employer, potential employer, concerning any restrictions that
       are imposed by the court.


II




                                                                                                 20CR24 77-CAB
          Case 3:20-cr-02477-CAB Document 50 Filed 03/16/21 PageID.184 Page 7 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:            DANIEL ROBLEDO (I)                                                  Judgment - Page 7 of 7
 CASE NUMBER:          20CR2477-CAB

                                          RESTITUTION

The defendant shall pay restitution in the amount of   $3,000.00           unto the United States of America.

A separate Restitution Order has been provided and filed with specific information.



II




                                                                                               20CR24 77-CAB
